                  Case 4:21-cv-02725-YGR Document 10 Filed 06/14/21 Page 1 of 2




            1 Robert V. Prongay (SBN 270796)
                rprongay@glancylaw.com
            2 Charles H. Linehan (SBN 307439)
                clinehan@glancylaw.com
            3 Pavithra Rajesh (SBN 323055)
                prajesh@glancylaw.com
            4 GLANCY PRONGAY & MURRAY LLP
              1925 Century Park East, Suite 2100
            5 Los Angeles, California 90067
              Telephone: (310) 201-9150
            6 Facsimile: (310) 201-9160

            7 Attorneys for Plaintiff Robert Gutman

            8                              UNITED STATES DISTRICT COURT
            9                          NORTHERN DISTRICT OF CALIFORNIA
           10

           11 ROBERT GUTMAN, Individually and on         Case No. 4:21-cv-02725-YGR
              Behalf of All Others Similarly Situated,
           12                                            ORDER OF DISMISSAL PURSUANT TO
                             Plaintiff,                  PLAINTIFF’S NOTICE OF VOLUNTARY
           13                                            DISMISSAL WITHOUT PREJUDICE
                     v.
           14
              FIBROGEN, INC., ENRIQUE CONTERNO,
           15 and JAMES SCHOENECK,

           16                Defendants.

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
694298.1        Case No. 4:21-cv-02725-YGR
                   Case 4:21-cv-02725-YGR Document 10 Filed 06/14/21 Page 2 of 2




            1          NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

            2 41(a)(1)(A)(i), Plaintiff Robert Gutman (“Plaintiff”) hereby voluntarily dismisses the above-

            3 captioned action, without prejudice to his ability to participate as a class member in any other class

            4 action alleging substantially similar claims against the defendants herein. As grounds thereof,

            5 Plaintiff states that no opposing party has either served an answer or a motion for summary

            6 judgment.

            7 DATED: June 4, 2021                         Respectfully submitted,

            8                                             GLANCY PRONGAY & MURRAY LLP
            9
                                                          By: /s/ Pavithra Rajesh
           10                                             Robert V. Prongay
                                                          Charles H. Linehan
           11                                             Pavithra Rajesh
                                                          1925 Century Park East, Suite 2100
           12
                                                          Los Angeles, California 90067
           13                                             Telephone: (310) 201-9150
                                                          Facsimile: (310) 201-9160
           14                                             Email: info@glancylaw.com

           15                                             Attorneys for Plaintiff Robert Gutman
           16

           17
                 PURSUANT TO NOTICE, IT IS SO ORDERED.
           18

           19           June 14, 2021
                 Date: _____________                     ________________________________________
                                                               YVONNE GONZALEZ ROGERS
           20                                            UNITED STATES DISTRICT COURT JUDGE
           21

           22

           23

           24

           25

           26

           27

           28

                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
694298.1        Case No. 4:21-cv-02725-YGR                                                                             1
